WALKER, P. J. —
As the defendant admitted that he paid the United States internal revenue' retail liquor dealer’s tax for a part of the period covered by the indictment, and as the statute (Acts Ala. Sp. Sess. 1909, *178pp. 63, 84, § 22%) makes suck payment “prima facie evidence that the party paying the same, or to ivkom it was issued, had sold, or offered for sale, the liquors for which, or for the privilege of selling which, said special tax had been paid,” the claim that there was an absence of any evidence tending to support either of the charges contained in the indictment cannot be sustained. It was a question for the jury whether the prima facie showing made by that admission was rebutted or overcome by other evidence in the case.- We find no prejudicial error in any of the rulings of the trial court.
Affirmed.